DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 6/2/2021: claims 1, 4, 7, and 10 are amended, claims 2, 12, and 14 are original, claims 3 and 11 are canceled, and claims 5, 6, 8, 9, and 13 were previously presented.
The previous 112a and 112b rejections are withdrawn due to the amendments.’
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 11 was canceled, however the dependency of claim 12 was not amended, it is currently still dependent on canceled claim 11.  For examination purposes claim 12 will depend on claim 1.  Appropriate correction is required.
Claim Interpretation
Based on how claim 1 is written and discussed by the Applicant in the remarks, claim 1 is being interpreted as if the firing time was a range of “at least 10 seconds to less than 10 minutes”.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The amendment “wherein the steady state phase is performed for a duration of less than 10 minutes” is seen as new matter.  The specification only states that a steady state phase lasts for 1 minute at 970 deg C (page 4, lines 22-24).  The specification states that the firing can be less than 10 minutes, but does not state this in terms of a steady state scenario, only in a general firing (page 4, lines 9-13).  Therefore the amendment to claim 1 is new matter.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivoclar Vivadent Product Literature for eMax ZirCAD, 52 pages, 2/2010, D1 (herein Ivoclar).  Regarding claim 1, Ivoclar teaches:
Providing a green body monolithic precursor of a dental restoration (page 4, Material section, lines 1-10, Ivoclar sinters the yttrium stabilized zirconia therefore there was a green precursor)
Sintering the green body to provide a monolithic precursor of a dental restoration being made of zirconia material having a relative density of greater than 98% of the theoretic density of the zirconia material (page 4, Material section, lines 1-30, the yttrium stabilized zirconia is sintered to full density, then milled, then sintered to more than 99% density, thus a monolithic dental restoration precursor is provided)
Firing the monolithic dental restoration precursor at a temperature of at least 800 deg C for a duration of at least 10 seconds to provide the monolithic dental restoration (A veneer can be applied to the sintered yttrium stabilized zirconia which requires a firing step, pages 31-36, two different firings parameters are possible, page 32 (960 deg C for 1 minute) and page 33 (800 deg C for 1 minute), thus providing the monolithic dental restoration (which is the presintered yttrium stabilized zirconia).  The presintered 
Wherein the firing step (Firing parameters on pages 32 and 33) comprises a heating phase (t  ̷ ), a steady state phase (T and H), and a cooling phase (there would naturally be cooling at minimum the product being taken out of the furnace), and wherein the steady state phase is performed for a duration of less than 10 minutes (1 minute as previous discussed), wherein the duration of the firing refers to the duration of the steady state phase (T and H as previously discussed)
Regarding claim 9, Ivoclar teaches:
Providing the monolithic dental restoration precursor in a pre-colored form (page 4, Material, lines 4-6, the blocks are available shaded and unshaded)
Regarding claim 12:
As previously discussed, Ivoclar sinters to greater than 99% density.
Regarding claim 13, Ivoclar teaches:
Further comprising polishing the monolithic dental restoration (page 44, Care Notes)
Regarding claim 14, Ivoclar teaches:
Wherein the step of polishing the monolithic dental restoration comprises applying a polishing paste on the dental restoration and polishing the dental restoration by use of the polishing paste and a polishing tool (page 44, Care notes, a polishing paste is used to polish the dental restoration with a polishing tool)

Claims 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivoclar, and as evidenced by Ritzberger et al (Properties and Clinical Application of Three Types of Dental Glass-Ceramics and Ceramics for CAD-CAM Technologies; herein Ritzberger).  Regarding claim 2:
Ivoclar does not state the exact composition of the yttrium stabilized zirconia.  However, Ivoclar uses the IPS e.max© ZirCAD material.
As evidenced by Ritzberger (page 3705, Table 2) the IPS e.max© ZirCAD material is 87-95 wt% zirconia.
Regarding claim 4, Ivoclar teaches:
Wherein the green body is made of zirconia material (as previously discussed Ivoclar teaches yttrium stabilized zirconia, with trade name IPS e.max© ZirCAD).  Ivoclar does not explicitly state the green relative density.  However, as evidenced by Ritzberger in Table 2 page 3705 the presintered density can be half the sintered density, thus a value exists within the claimed range.
Regarding claim 5:
As previously discussed Ivoclar teaches milling a blank of the pre sintered zirconia material.
Regarding claim 6, Ivoclar teaches:
Further comprising soaking the green body with a coloring liquid (page 16, last five lines, spanning to the first line of page 17)
Regarding claim 7, Ivoclar teaches:
Further comprising drying the green body soaked with the coloring liquid (page 17, lines 4-7)
Regarding claim 8, Ivoclar teaches:
Further comprising smoothing the green body (page 14, Finishing, grinding and polishing is performed on the green body)
Regarding claim 10:
The broadest reasonable interpretation of claim 10 is a zirconia material comprising 5 to 10% by weight yttrium oxide.  Therefore based on Table 2 on page 3705 there is a possible composition of zirconia with 5 to 10 wt% for IPS e.max© ZirCAD.  Even if one were to interpret claim 10 to be yttrium, the values of Ritzberger would still fall within the claimed value, due to the fact that yttrium oxide is 78.7444% yttrium by weight.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
The Applicant amended and argued with respect to the time and temperature of Ivoclar on page 25.  However the Examiner also presented an alternate citation in the previous rejection which the Applicant did not address, which still teaches the amended claim 1. 
On pages 32 and 33 there are Firing parameters for adding a veneer.  The temperature T can be at least 800 deg C for 1 minute (H).  This still provides a monolithic dental restoration since the yttrium stabilized zirconia body is a monolith in and of itself and has been sintered and fired as claimed. 
Conclusion
	Applicant's amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743